Name: Commission Implementing Regulation (EU) No 614/2014 of 6 June 2014 amending Regulation (EC) No 555/2008 as regards the application of certain support measures in the wine sector
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural activity;  regions and regional policy;  beverages and sugar;  economic geography;  agricultural policy
 Date Published: nan

 7.6.2014 EN Official Journal of the European Union L 168/73 COMMISSION IMPLEMENTING REGULATION (EU) No 614/2014 of 6 June 2014 amending Regulation (EC) No 555/2008 as regards the application of certain support measures in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (b), (c), (e) and (f) of Article 54 thereof, Whereas: (1) Regulation (EU) No 1308/2013 has repealed and replaced Council Regulation (EC) No 1234/2007 (2) and contains, in Section 4 of Chapter II of Title I of Part II, rules on national support programmes in the wine sector. While most of the rules laid down in that Section ensure the continuation of the rules applicable to the national support programmes in the wine sector under Regulation (EC) No 1234/2007, some new rules are also included. Those rules introduce new elements, namely a sub-measure of the measure of promotion, concerning promotion of wine in Member States, a measure of innovation in the wine sector as well as an extension of the measure on restructuring and conversion of vineyards to cover replanting of vineyards following mandatory grubbing-up for health or phytosanitary reasons. Rules for the implementation of those elements should be laid down. (2) Commission Regulation (EC) No 555/2008 (3) lays down rules as regards national support programmes in the wine sector provided for in Regulation (EC) No 1234/2007. In order to implement the new rules laid down in Regulation (EU) No 1308/2013, the appropriate provisions should be introduced in Regulation (EC) No 555/2008. (3) Article 3(2) of Regulation (EC) No 555/2008 should allow Member States to modify their operational programmes and align them with the new elements introduced by Regulation (EU) No 1308/2013. For this purpose, Member States should be allowed to modify their operational programmes an additional time after 30 June 2014, taking into consideration the dates of adoption of the Commission Delegated Regulation (EU) No 612/2014 (4) and of this Regulation. (4) Rules should be laid down concerning the selection of information projects and regarding the preference to be granted, when selecting the projects on the internal market. The selection procedure for promotion of wines in the Member States should be coherent with the procedure for promotion of wines on third-country markets as laid down in Article 5 of Regulation (EC) No 555/2008, but it should also take into account the particular objectives and geographical scope of this sub-measure. (5) Article 19 of Regulation (EC) No 555/2008 provides for the financial management of the investments measure. Those rules should also apply to the measure of innovation in the wine sector. In particular, to allow for a better use of the funds, it should be possible to pay the support after the execution of only certain of the operations foreseen in the application concerned while making sure that all the remaining operations will be completed. Moreover, it is appropriate to fix the maximum ceiling for advance payments similar to the one established for investments. (6) Article 37b of Regulation (EC) No 555/2008 requests that the beneficiaries provide information related to the advances granted in accordance with certain provisions of that Regulation. This obligation should also apply to the measure of innovation introduced by Regulation (EU) No 1308/2013. (7) Annexes I to VIII, Annex VIIIa and VIIIc to Regulation (EC) No 555/2008 set out the forms to be filled in by the Member States concerning the national support programmes, in particular, for the purposes of the submission of the support programmes, their revision and the corresponding financial planning as well as for the submission of reports and evaluations. Those Annexes should be amended in order to reflect the introduction, in Section 4 of Chapter II of Title I of Part II of Regulation (EU) No 1308/2013, of new provisions concerning the content, evaluation, cost and control. (8) Regulation (EC) No 555/2008 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 555/2008 Regulation (EC) No 555/2008 is amended as follows: (1) in Article 3, paragraph 2 is replaced by the following: 2. Modifications in respect of support programmes shall not be submitted more than twice per financial year, by 1 March and 30 June, except in cases of emergency measures due to natural disasters. The modified programmes shall be submitted to the Commission with, where appropriate: (a) updated versions of the support programme in the form set out in Annex I and of the financial table in the form set out in Annex IV; (b) the reasons for the proposed changes. By way of derogation from the first subparagraph, the deadlines set out in that subparagraph do not apply in 2014 where the modifications of the programme follow the new rules introduced by Regulation (EU) No 1308/2013 of the European Parliament and the Council (5). (5) Regulation (EU) No 1308/2013 of the European Parliament and the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products (OJ L 347, 20.12.2013, p. 671).;" (2) in subsection 2 of Section 1 of Chapter II of Title II the following Article is added: Article 5fa Selection procedure 1. Member States shall lay down the application procedure, which shall in particular provide rules on: (a) verification of compliance with the requirements and criteria set out in Articles 5b and 5c; (b) deadlines for the presentation of application and for the examination of the suitability of each proposed action; (c) conclusion of contracts including possible standard forms, provision of securities and arrangements for the payment of advances; (d) evaluating any given supported action including the appropriate indicators. 2. Member States shall select the application in particular on the basis of the following criteria: (a) consistency between the strategies proposed and the objectives set; (b) the quality of the proposed measures; (c) their likely impact and success in raising consumers awareness about the Union system of protected designation of origin and protected geographical indications or about responsible consumption of wine and the risk associated with alcohol consumption; (d) assurances that any operator involved is effective and has access to the required technical capacity and that the cost of the measure which he plans to carry out himself is not in excess of the normal market rates. 3. Having examined the applications, Member States shall select those offering the best value for money. Preference shall be given to operations: (a) concerning several Member States; (b) concerning several administrative or wine regions; (c) concerning several protected designations of origin or protected geographical indications. 4. Two or more Member States may decide to select a joint promotion operation. They shall undertake to contribute to the financing and agree on administrative collaboration procedures to facilitate the monitoring, implementation and checking of the joint promotion operation. 5. Where Member States grant national aids for promotion, they shall communicate them in the relevant part of Annexes I, V, VII, VIII and VIIIc to this Regulation.; (3) in Section 6a, the following Article is added: Article 20c Financial management 1. Support shall be paid once it is ascertained that either a single operation or all the operations covered by the support application, according to the choice made by the Member State for the management of the measure, have been implemented and controlled on the spot. Where support is normally payable only after implementation of all the operations, by way of derogation from the first subparagraph, support shall be paid for single operations implemented if the remaining operations could not be carried out due to force majeure or exceptional circumstances as referred to in Article 2 of Regulation (EU) No 1306/2013 of the European Parliament and the Council (6). If checks show that an overall operation covered by the support application has not been fully implemented for reasons other than force majeure or exceptional circumstances as referred to in Article 2 of Regulation (EU) No 1306/2013 and where support has been paid after single operations which are part of the overall operation covered by the support application, Member States shall decide to recover the aid paid. 2. Beneficiaries of support for innovation may request the payment of an advance from the competent paying agencies if this option is included in the national support programme. The amount of the advances shall not exceed 20 % of the public aid related to the investment in innovation, and its payment shall be subject to the establishment of a bank guarantee or an equivalent guarantee corresponding to 110 % of the amount of the advance. However, in the case of investments in innovation for which the individual decision to grant support is taken in the financial years 2014 or 2015, the amount of the advances may be increased up to 50 % of the public aid related to that investment. For the purposes of Commission Implementing Regulation (EU) No 282/2012 (7) the obligation shall be to spend the total amount advanced in the implementation of the operation concerned two years after its payment. The guarantee shall be released when the competent paying agency establishes that the amount of actual expenditure corresponding to the public aid related to the innovation exceeds the amount of the advance. (6) Regulation (EU) No 1306/2013 of the European Parliament and the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy (the horizontal regulation) (OJ L 347, 20.12.2013, p. 549)." (7) Commission Implementing Regulation (EU) No 282/2012 of 28 March 2012 laying down common detailed rules for the application of the system of securities for agricultural products (OJ L 92, 30.3.2012, p. 4).;" (4) Article 37b is amended as follows: (a) paragraph 1 is replaced by the following: 1. Where advances are granted in accordance with Articles 5(7), 5e, 9(2), 19(2), 20a(4) and 24(3), beneficiaries are requested to provide for each project annually to the paying agencies the following information: (a) costs statements justifying by measure the use of the advances until 15 October, and; (b) a confirmation by measure of the balance of unused advances remaining on 15 October. Member States shall define in their national rules the date of transmission of this information in order for it to be included in the current annual accounts of the paying agencies referred to in Article 6 of Regulation (EC) No 885/2006 within the deadline laid down in Article 7(2) of that Regulation.; (b) paragraph 3 is replaced by the following: 3. For the purposes of Article 18(2) of Implementing Regulation (EU) No 282/2012, the evidence of final entitlement to be produced shall be the last costs statement and a confirmation of the balance referred to in paragraph 1. Concerning advances under Articles 9(2), 19(2) and 20a(4)of this Regulation, the last costs statement and confirmation of the balancee referred to in paragraphs 1 and 2 shall be provided by the end of the second financial year after their payment.; (5) in Article 77, paragraph 5 is replaced by the following: 5. Article 24(1), (2), (3) and (6) and Article 26(1) and (2) of Commission Regulation (EC) No 65/2011 (8) shall apply mutatis mutandis to the measures provided for in Articles 50 and 51 of Regulation (EU) No 1308/2013. (8) Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (OJ L 25, 28.1.2011, p. 8).;" (6) Annexes I to VIIIa and Annex VIIIc are amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (3) Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (4) Commission Delegated Regulation (EU) No 612/2014 of 11 March 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council by amending Commission Regulation (EC) No 555/2008 as regards new measures under the national support programmes in the wine sector (see page 62 of this Official Journal). ANNEX (1) In Annex I to Regulation (EC) No 555/2008, Part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 Member State (1): Period (2) Date of submission: Revision number: If modification requested by the Commission/modification requested by the Member State (3) A. Description of the measures proposed as well as their quantified objectives (a) Single Payment Scheme support in accordance with Article 103o of Regulation (EC) No 1234/2007 Introduced in the support programme: yes/no: (b) (i) Promotion on third-country market in accordance with Article 103p of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (ii) Promotion in Member States in accordance with Article 45(1)(a) of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (c) (i) Restructuring and conversion of vineyard in accordance with Article 103q of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (ii) Replanting of vineyard for health or phytosanitary reasons in accordance with 46(3)c of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (d) Green harvesting in accordance with Article 103r of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (e) Mutual funds in accordance with Article 103s of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (f) Harvest insurance in accordance with Article 103t of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (g) Investments in enterprises in accordance with Article 103u of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (h) Innovation in the wine sector in accordance with Article 51 of Regulation (EU) No 1308/2013: Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (i) By-product distillation in accordance with Article 103v of Regulation (EC) No 1234/2007: Introduced in the support programme: yes/no, if yes: Description of the measures proposed (including level of the aid): Quantified objectives: B. Results of consultations held C. Appraisal showing the expected technical, economic, environmental and social impact (4) D. Schedule for implementing the measures E. General financing table given in the format of Annex II (revision number to be specified) F. Criteria and quantitative indicators to be used for monitoring and evaluation Steps taken to ensure that the programmes are implemented appropriately and effectively G. Designation of competent authorities and bodies responsible for implementing the programme (1) Publications Office acronym to be used." (2) Wine years." (3) Strikethrough the wrong element." (4) Member States referred to in Article 103o(4) of Regulation (EC) No 1234/2007 shall not have an obligation to fill point C and F." (2) In Annex II, Part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 (5) (in EUR 1000) Member State (6): Date of communication: Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) 1- Single Payment Scheme Article 103o 3- Restructuring and conversion of vineyards Article 103q 4- Green harvesting Article 103r 5- Mutual funds Article 103s 6- Harvest insurance Article 103t 7- Investments in enterprise Article 103u 9- By-products distillation Article 103v Sub-total Measure and sub-measures Regulation (EU) No 1308/2013 2- Promotion Article 45 3a- Replanting of vineyards for health or phytosanitary reasons Article 46(3)c 8- Innovation Article 51 Sub-total Total (3) In Annex III, Part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 (7) (in EUR 1000) Member State (8): Region: Date of communication: Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) 1- Single Payment Scheme Article 103o 3- Restructuring and conversion of vineyards Article 103q 4- Green harvesting Article 103r 5- Mutual funds Article 103s 6- Harvest insurance Article 103t 7- Investments in enterprise Article 103u 9- By-products distillation Article 103v Sub-total Measure and sub-measures Regulation (EU) No 1308/2013 2- Promotion Article 45 3a- Replanting of vineyards for health or phytosanitary reasons Article 46(3)c 8- Innovation Article 51 Sub-total Total (4) In Annex IV, Part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 (in EUR 1000) Member State (9): Date of communication (10): Date of previous communication: Number of this amended table: Reason: modification requested by the Commission/modification requested by the Member State (11) Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) (9) 1- Single Payment Scheme Article 103o 3- Restructuring and conversion of vineyards Article 103q Previous submission Amended amount 4- Green harvesting Article 103r Previous submission Amended amount 5- Mutual funds Article 103s Previous submission Amended amount 6- Harvest insurance Article 103t Previous submission Amended amount 7- Investments in enterprise Article 103u Previous submission Amended amount 9- By-products distillation Article 103v Previous submission Amended amount Sub-total Previous submission Amended amount Measure and sub-measures Regulation (EU) No 1308/2013 2- Promotion Article 45 Previous submission Amended amount 3a- Replanting of vineyards for health or phytosanitary reasons Article 46(3)c Previous submission Amended amount 8- Innovation Article 51 Previous submission Amended amount Sub-total Previous submission Amended amount Total Previous submission Amended amount (5) In Annex V, point B is replaced by the following: B. FINANCIAL YEARS 2014-2018 Member State (12): Period: Date of submission: Revision number: A. Global assessment: B. Conditions and results of the implementation of measures proposed (13) (a) Single Payment Scheme support in accordance with Article 103o (b) 1. Promotion on third-country markets in accordance with Article 103p of Regulation (EC) No 1234/2007: Conditions of the implementation: Results (14) State aid: 2. Promotion in Member States in accordance with Article 45(1)(a) Regulation (EU) No 1308/2013: Conditions of the implementation: Results (14) State aid: (c) 1. Restructuring and conversion of vineyard in accordance with Article 103q of Regulation (EC) No 1234/2007: Conditions of the implementation: Results: 2. Replanting of vineyard for health or phytosanitary reasons in accordance with 46(3)c of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: (d) Green harvesting in accordance with Article 103r of Regulation (EC) No 1234/2007: Conditions of the implementation: Results: (e) Mutual funds in accordance with Article 103s of Regulation (EC) No 1234/2007: Conditions of the implementation: Results: (f) Harvest insurance in accordance with Article 103t of Regulation (EC) No 1234/2007: Conditions of the implementation: Results: State aid: (g) Investments in enterprises in accordance with Article 103u of Regulation (EC) No 1234/2007: Conditions of the implementation: Results: State aid: (h) Innovation in accordance with Article 51 of Regulation (EU) No 1308/2013: Conditions of the implementation: Results: (i) By-product distillation in accordance with Article 103v of Regulation (EC) No 1234/2007: Conditions of the implementation (including level of the aid): Results: C. Conclusions (and, if needed, envisaged modifications) (12) Publications Office acronym to be used." (13) Only paragraphs concerning the measures which were introduced in the support programme must be filled in." (14) Appraisal of the technical, economic, environmental and social impact based on criteria and quantitative indicators defined for monitoring and evaluation in the programme submitted." (14) Appraisal of the technical, economic, environmental and social impact based on criteria and quantitative indicators defined for monitoring and evaluation in the programme submitted." (6) In Annex VI, Part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 Member State (15): Date of communication (16): Amended table: Yes/No (17) If yes number: Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total Forecast/Execution (3) Forecast/Execution (3) Forecast/Execution (3) Forecast/Execution (3) Forecast/Execution (3) (1) (2) (3) (4) (5) (6) (7) (8) 1- Single Payment Scheme ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 3- Restructuring and conversion of vineyards Article 103q 4- Green harvesting Article 103r 5- Mutual funds Article 103s 6- Harvest insurance Article 103t 7- Investments in enterprise Article 103u 9- By-products distillation Article 103v Sub-total Measure and sub-measures Regulation (EU) No 1308/2013 2- Promotion Article 45 3a Replanting of vineyards for health or phytosanitary reasons Article 46(3)c 8- Innovation Article 51 Sub-total Total (7) In Annex VII, part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 (financial amount in EUR 1000) Member State (18): Date of communication (19): Date of previous communication: Number of this amended table: Financial year 2014 2015 2016 2017 2018 Total Measures Regulation (EC) No 1234/2007 Forecast Execution Forecast Execution Forecast Execution Forecast Execution Forecast Execution Execution (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) 1- Single Payment Scheme ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 2- Promotion on third-country markets Article 103p Number of projects (Cumulative) Average Community support (20) State aids (Cumulative) 3- Restructuring and conversion of vineyards Article 103q Area covered (ha) (Cumulative) Average amount (EUR/ha) (21) 4- Green harvesting Article 103r Area covered (ha) Average amount (EUR/ha) (21) 5- Mutual funds Article 103s Number of new Funds (Cumulative) Average Community support (22) 6- Harvest insurance Article 103t Number of producers (Cumulative) Average Community support (23) State Aids (Cumulative) 7- Investments in enterprise Article 103u Number of beneficiaries (Cumulative) Average Community support (24) State Aids (Cumulative) 7.1 Investments in enterprise in convergence regions Article 103u(4)(a) Eligible costs (Cumulative) 7.2 Investments in enterprise in other than convergence regions Article 103u(4)(b) Eligible costs (Cumulative) 7.3 Investments in enterprise in outermost regions Article 103u(4)(c) Eligible costs (Cumulative) 7.4 Investments in enterprise in small Aegean Islands regions Article 103u(4)(d) Eligible costs (Cumulative) 7.5 Investments in enterprise in convergence regions Article 103u(4)(a) Community contribution (Cumulative) 7.6 Investments in enterprise in other than convergence regions Article 103u(4)(b) Community contribution (Cumulative) 7.7 Investments in enterprise in outermost regions Article 103u(4)(c) Community contribution (Cumulative) 7.8 Investments in enterprise in small Aegean Islands regions Article 103u(4)(d) Community contribution (Cumulative) 9- By-products distillation Article 103v Range of max aid (EUR/%vol/hl) (25) Mio hl Average Community support (26) Measure and sub-measures Regulation (EU) No 1308/2013 2a- Promotion in Member States Article 45(1)(a) Number of projects (Cumulative) Average Community support (20) State aids (Cumulative 3a- Replanting of vineyards for health or phytosanitary reasons Article 46(3)c Area covered (ha) (Cumulative Average amount (EUR/ha) (21) 8- Innovation Article 51 Number of beneficiaries (Cumulative) Average Community support (24) (8) In Annex VIII Part B is replaced by the following: B. FINANCIAL YEARS 2014-2018 1. Promotion in Member States Member State: Forecasts/execution (*) Date of communication (**): Date of previous communication: Number of this amended table: Beneficiaries Eligible measure (Article 45(1)(a) of Regulation (EC) No 1308/2013) Description (***) Targeted market Period Eligible expenditure (EUR) of which Community contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ 2. Promotion in third countries Member State: Forecasts/execution (27) Date of communication (28): Date of previous communication: Number of this amended table: Beneficiaries Eligible measure (Article 45(1)(b) of Regulation (EC) No 1308/2013) Description (29) Area covered Period Eligible expenditure (EUR) of which Community contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ (9) In Annex VIIIa, Point B is replaced by the following: B. FINANCIAL YEARS 2014-2018 1. Restructuring and conversion of vineyard in accordance with Article 103q of Regulation (EC) No 1234/2007 Member State (*): Financial year: Date of communication (**): Region Restructuring and conversion operations globally approved Restructuring operations concerned by previous grubbing up (***) Control before grubbing-up (****) Control after Restructuring/conversion surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) Sanctions (****) administratively On the spot Number of applications area (ha) number area con-cerned by previous grubbing up (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) 1 2 ¦ Total of Member State 2. Replanting of vineyards for health or phytosanitary reasons in accordance with 46(3)c of Regulation (EU) No 1308/2013 Financial years 2014-2018: Member State (30): Financial year: Date of communication (31): Region Replanting operations globally approved Administrative control before replanting Control after replanting Surface finally admitted after control (ha) Surface not admitted after control (ha) Requested premiums refused (EUR) Sanctions (32) Number of applications area (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) 1 2 ¦ Total of Member State (10) In Annex VIIIc, Tables 2 and 3 are replaced by the following: (5) The amounts also include the expenses of actions launched in the framework of the first five-year programme 2009-2013 and for which payments will be done in the second five-year programme 2014-2018. (6) Publications Office acronym to be used. (7) The amounts also include the expenses of actions launched in the framework of the first five-year programme 2009-2013 and for which payments will be done in the second five-year programme 2014-2018. (8) Publications Office acronym to be used. (9) Publications Office acronym to be used. (10) Communication deadline: 1 March and 30 June. (11) Strikethrough the wrong element. (15) Publications Office acronym to be used. (16) Communication deadline: 1 March. (17) Strikethrough the wrong element. (18) Publications Office acronym to be used. (19) Communication deadline: for forecast every 1 March and 30 June; for execution every 1 March (2015 for the first time). (20) Calculated by dividing the amount(s) spent by the number of projects concerned in this Annex. (21) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the area concerned in this Annex. (22) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of funds concerned in this Annex. (23) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of producers concerned in this Annex. (24) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of beneficiaries concerned in this Annex. (25) Details to be given in Annexes I and V. (26) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of hectolitres concerned in this Annex. (27) Strikethrough the wrong element. (28) Communication deadline: for forecast every 1 March and 30 June; for execution every 1 March (2015 for the first time). (29) Including if the promotion measure is organised in cooperation with one or more other Member States. (30) Publications Office acronyms to be used. (31) Communication deadline: 1 December each year and for the first time 1 December 2014. (***) Partly included in column 2 and 3. (32) Where applicable.